Citation Nr: 1737855	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  14-338 10	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left orchiectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1951 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The Veteran filed a timely appeal.

In June 2017, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge at the San Antonio RO. The transcript of the hearing has been associated with the record. 

The Veteran has pending claims for service connection regarding the removal of his left and right spermatic cord and hernia repairs, impotence and sterility. As these claims are in the process of being adjudicated, they are not addressed in this opinion.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran was deemed sound during his entrance physical examination in 1951.

2. The Veteran was diagnosed with left inguinal hernia in 1970, and underwent surgery for a hernia repair and excision of a lipoma on the left spermatic cord, which connects to the left testicle.
3. Viewed in a light most favorable to the Veteran, the evidence supports that the left orchiectomy occurred in service.


CONCLUSION OF LAW

The Veteran's left orchiectomy occurred during active service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a) (2016).

For reference, an orchiectomy is the excision of one or both testes. See Dorland's Illustrated Medical Dictionary 1353 (31st ed. 2007).

The Veteran contends that he underwent surgery in 1970 for a left inguinal hernia that resulted in the surgical removal of his left testicle.

With respect to element (1), a current condition, a March 2017 VA examination noted that the Veteran had his left testicle removed. Therefore, that element has been satisfied.

With respect to element (2), an in-service incurrence, service treatment records document that the Veteran sought treatment in November 1969 for acute prostatitis. He was diagnosed with bilateral inguinal hernias. In November 1969, the Veteran underwent surgery in November 1969 for a right hernia repair and excision of a lipoma of the right spermatic cord, which connects to the testicle. He subsequently had a surgery for the left inguinal hernia in March 1970. The March 1970 surgery consisted of a left inguinal hernia repair and excision of a lipoma of the spermatic cord, which connects to the testicle. See Dorland's, supra. The Board finds that the surgery and in service treatment satisfy element (2).

The Veteran underwent a VA examination in March 2017. He reported that his left testicle had been removed during a hernia surgery during service. The examiner did diagnose a current left orchiectomy based on physical examination. However, the examiner could not diagnose the left orchiectomy as occurring in 1970. The examiner was found that it was less likely as not that the left orchiectomy occurred in service based upon the lack of objective evidence that left orchiectomy occurred in service. This evidence included the silence for testicle removal in the operative and pathology reports, a post-surgery clinic note regarding "descended testicles," and the lack of mention of male reproductive issues on the entry and exit physicals.

On the other hand, the record does not include any explanation for the removal of the Veteran's left testicle. During a private examination in December 2016, the Veteran reported a history of left orchiectomy for an unknown cause to him, but he believed it was removed during a left inguinal hernia repair (LIHR).  

Notably, several in service examinations note the Veteran's genitalia as "normal," despite the Veteran having undergone several treatments, including a circumcision and treatment for warts and scarring. An examination in May 1970 notes that the Veteran's testicles were descendent, while not noting surgical scars from a recent circumcision and removal of growths on the Veteran's penis. See Service Treatment Record, dated May 10, 1970.  Most of the examinations were routine physicals and did not provide detailed records of his treatment in the genital area, nor did they note any abnormalities, despite a significant record of medical issues contained in the Veteran's service treatment records. The Board does not find these records to be conclusive on the issue of whether the Veteran had an orchiectomy.

During the June 2017 Board hearing, the Veteran stated that he underwent surgery for a left inguinal hernia in 1970. Following his surgery, he discovered that his left testicle had been removed. The Board also considered a lay statement from the Veteran's wife regarding the timing of the removal as occurring while her husband was in Thailand in 1970. The Board finds no evidence impeaching the credibility of these statements.

The Board finds that the absence of a testicle falls within the ability of the Veteran and his spouse to observe and to provide competent lay evidence regarding the time and circumstances surrounding its' absence. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). Here, there is direct evidence from the Veteran and his spouse that the Veteran's left testicle was no observable after his in-service surgery. The evidence against this direct observation is a physician note of "descended testicles" after the surgery implying both testicles were present. On the other hand, there is no explainable cause in the record for the removal of the Veteran's left testicle. As noted by the March 2017 examiner, a recent CT imaging scan failed to mention the absence of left testicle even though it was missing at that time.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 3.102.  Absent any additional evidence, the Board is left with only in service records and the lay statements of the Veteran and his wife.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current left orchiectomy is related to his in-service surgery. As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for left orchiectomy is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





ORDER

Entitlement to service connection for left orchiectomy is granted.





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


